UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4146


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM SAMUEL CHESTER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:08-cr-00105-1)


Submitted:   January 23, 2013             Decided:   March 25, 2013


Before TRAXLER, Chief Judge, and AGEE and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charleston,
West Virginia, for Appellant.      R. Booth Goodwin II, United
States   Attorney,  Lisa   Johnston,  Assistant   United  States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia; Lanny A. Breuer, Assistant Attorney General, John D.
Buretta, Acting Deputy Assistant Attorney General, Elizabeth D.
Collery, Anthony Vitarelli, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       William S. Chester, Jr. (“Chester”) appeals from his guilty

plea and conviction for possession of firearms in violation of

18     U.S.C.    § 922(g)(9)        after        having    been        convicted     of    a

misdemeanor      crime    of   domestic      violence.          For    the   reasons      set

forth below, we affirm the judgment of the district court.



                                            I

       The relevant facts of this case were previously set out in

United States v. Chester (Chester II), 628 F.3d 673, 676–78 (4th

Cir.    2010).      In   Chester    II,     we    determined          that   intermediate

scrutiny was the appropriate standard by which to review Second

Amendment challenges to the validity of § 922(g)(9). Chester II,

628 F.3d at 683. We then remanded this case to the district

court    to     allow    the   government          the    opportunity        to    present

evidence      “to    establish      a     substantial           relationship       between

§ 922(g)(9) and an important governmental goal.” Id.

       On remand, the district court concluded that this Court’s

intervening decision in United States v. Staten, 666 F.3d 154

(4th Cir. 2011), established that § 922(g)(9) reasonably fit a

substantial government objective and thus survived intermediate

scrutiny. United States v. Chester, 847 F. Supp. 2d 902, 911

(S.D. W. Va. 2012). The district court also rejected Chester’s

overbreadth      challenge     to    § 922(g)(9)          and    held    that,     even    if

                                            3
Chester    could    bring    an   overbreadth     challenge     in    the   Second

Amendment context, that challenge would fail in this case. Id.

at 908 n.5.

     Chester       timely   appealed.    We   have    jurisdiction      under    28

U.S.C. § 1291.



                                        II

     We    review     a     district    court’s     rejection    of    a     Second

Amendment challenge to a federal statute de novo. Staten, 666

F.3d at 157.



                                        III

     Chester raises three issues on appeal: (A) whether strict

scrutiny applies in this case affecting an individual’s Second

Amendment right to keep and bear arms, (B) whether § 922(g)(9)

is substantially related to the important governmental goal of

reducing     the    incidence     and    severity     of   domestic        violence

incidents, and (C) whether § 922(g)(9) is an overbroad, facially

invalid infringement upon the Second Amendment right to keep and

bear arms.



                     A.     The Proper Level of Scrutiny

     We first conclude that the district court properly applied

intermediate scrutiny rather than strict scrutiny to Chester’s

                                         4
Second   Amendment     challenge     to       § 922(g)(9).    We    determined      in

Chester II that intermediate scrutiny was the proper standard by

which to evaluate a Second Amendment challenge to § 922(g)(9).

Chester II, 628 F.3d at 683. That determination is the precedent

in   this    circuit   and    forecloses       Chester’s     challenge      on    this

point.



            B.   Relationship to Important Governmental Goal

      Chester contends that § 922(g)(9) has not been shown to

substantially     relate      to   the    important    governmental         goal    of

reducing the incidence and severity of domestic violence. In

Staten, we upheld § 922(g)(9) against the same Second Amendment

challenge, holding that

      the government has carried its burden of establishing
      a reasonable fit between the substantial government
      objective of reducing domestic gun violence and
      keeping firearms out of the hands of: (1) persons who
      have been convicted of a crime in which the person
      used or attempted to use force capable of causing
      physical pain or injury to another against a spouse,
      former spouse, or other person with whom such person
      had    a    domestic    relationship    specified  in
      § 921(a)(33)(A); and (2) persons who have threatened
      the use of a deadly weapon against such a person.

Staten, 666 F.3d at 167. The evidence presented in this case

includes substantially the same items as were before the Court

in   Staten.     We    find    the       circumstances       of    Staten    to     be

indistinguishable from the present case and our holding there

forecloses Chester’s challenge on this point.

                                          5
                                   C.        Overbreadth

        The district court properly rejected Chester’s overbreadth

argument.       We     first     note    that       no    circuit     has    accepted       an

overbreadth          challenge    in    the     Second      Amendment        context.      See

United States v. Masciandaro, 638 F.3d 458, 474 (4th Cir. 2011).

Even assuming in principle that such a challenge is cognizable,

however, we have clearly held that an individual “to whom a

statute       was    constitutionally         applied,”     id.,     cannot     “challenge

that statute on the ground that it may conceivably be applied

unconstitutionally to others, in other situations not before the

Court.” Id. (quoting Broadrick v. Oklahoma, 413 U.S. 601, 610

(1973)).        As      we     conclude            that    § 922(g)(9)         has        been

constitutionally          applied       to    Chester,      we      reject    his     facial

overbreadth challenge.



                                               IV

        For    the    aforementioned          reasons,     we    affirm      the    district

court’s judgment. We dispense with oral argument because the

facts    and    legal     contentions         are    adequately      presented       in    the

materials       before    this     court      and    argument       would    not    aid    the

decisional process.

                                                                                    AFFIRMED




                                               6